Exhibit 10.2(a)

FIRST AMENDMENT TO THE

WELLPOINT INCENTIVE COMPENSATION PLAN

Pursuant to rights reserved under Section 17.1 of the WellPoint Incentive
Compensation Plan (the “Plan”), WellPoint, Inc. amends the Plan, effective
December 8, 2010, to provide as follows:

1. Section 2.15 is amended in its entirety to read as follows:

2.15 “Dividend Equivalents” means the equivalent value (in cash or Shares) of
dividends that would otherwise be paid on the Shares subject to or issued
pursuant to an Award (including Restricted Stock Units) but that have not been
issued or delivered, as described in Article XIII.

2. Section 13.1 is amended in its entirety to read as follows:

13.1 Dividend Equivalents. Unless otherwise provided by the Committee, no
adjustment shall be made in the Shares issuable or taken into account under
Awards on account of cash dividends that may be paid or other rights that may be
issued to the holders of Shares prior to issuance of such Shares under such
Award. The Committee may grant Dividend Equivalents based on the dividends
declared on Shares that are subject to any Award, including any Award the
payment or settlement of which is deferred pursuant to Section 21.6. The
Committee may also grant Dividend Equivalents based on the dividends that would
have been declared on Restricted Stock Units or Performance Units had such Units
been Shares of Restricted Stock or Performance Units, as the case may be. In the
event that payment or settlement of an Award is contingent on achievement of
performance goals, no Dividend Equivalents shall be paid on any unearned portion
of the Award. Dividend Equivalents may be credited as of the dividend payment
dates, during the period between the date the Award is granted and the date the
Award becomes payable, terminates or expires. Dividend Equivalents may be
subject to any limitations and/or restrictions determined by the Committee.
Dividend Equivalents shall be converted to cash or additional Shares by such
formula and at such time, and shall be paid at such times, as may be determined
by the Committee. Unless the Award Agreement provides otherwise, Dividend
Equivalents shall be paid to the Participant at least annually, not later than
the fifteenth day of the third month following the end of the calendar year in
which the Dividend Equivalents are credited (or, if later, the fifteenth day of
the third month following the end of the calendar year in which the Dividend
Equivalents are no longer subject to a substantial risk of forfeiture within the
meaning of Code Section 409A). Any Dividend Equivalents that are accumulated and
paid after the date specified in the preceding sentence shall be explicitly set
forth in a separate arrangement that provides for the payment of the dividend
equivalents at a time and in a manner that satisfies the requirements of Code
Section 409A. No Dividend Equivalents shall relate to Shares underlying an
Option or SAR unless such Dividend Equivalent rights are explicitly set forth as
a separate arrangement and do not cause any such Option or SAR to be subject to
Code Section 409A.



--------------------------------------------------------------------------------

*            *             *

IN WITNESS WHEREOF, the following authorized officer has executed this First
Amendment to evidence its adoption by WellPoint, Inc. this ____ day of December,
2010.

 

WELLPOINT, INC. By:       Angela F. Braly   Chair, President & CEO

 

2